DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are acceptable.

Claim Objections
Claim 1: The period at the end of the paragraph which introduces the “joystick” needs to be replaced with either a semicolon (preferred) or a comma.
Claim 2: Claim 2 must be re-written to comply with 37 C.F.R. 1.75(e).
Claim 3: The structure of Claim 3 is confusing and objected to.  A dependent claim should begin with an appropriate preamble and followed by the elements or steps which further limit the claim.  For example, Claim 3 may be re-written as follows:
“The electronic driving aid of Claim 1, wherein a means for the microcontroller to determine a desired position of the brake and the throttle based on a current position of the joystick consists of a logic function for calculating a difference between the current position of the throttle or the brake, and the desired position which is set by the operator.”

Specification
The amendment to the specification filed on 08/27/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: on Pages 5-6 of the 08/27/2021 specification – the disclosure contained within Paragraphs 0022 – 0025 which begins with the word “determines” in Paragraph 0022.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

For purposes of rejecting the claims under 35 U.S.C. 112, the Office is recognizing the Claims which are provided on two (2) pages as the most recent claim set.
Claims 1-3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1: The “brake” (Line 1) lacks clear antecedent basis.  The Office recommends amending the word “the” (Line 1) to recite “a.”
Claim 1: The “throttle” (Line 2) lacks clear antecedent basis.  The Office recommends inserting the word “a” between the words “and throttle” (Line 2).
Claim 1: The “operator’s lower extremities” (Line 2) lacks clear antecedent basis.  The Office recommends amending the word “the” (Line 2) to recite “an.”
Claim 1: The “x axis” (Line 5) lacks clear antecedent basis.  The Office recommends amending the word “the” (Line 4) to recite “an.”
Claim 1: The “y axis” (Line 5) lacks clear antecedent basis.  The Office recommends amending the first recitation of the word “the” (Line 5) to recite “a.”
Claim 2: Claim 2 has been amended to independent form.  Accordingly, the use of the definite article “the” (Line 1) prior to the word “operator” renders the claim unclear because the “operator” lacks clear antecedent basis.  The Office recommends amending the first recitation of the word “the” (Line 1) to recite “an.”
Claim 2: The term “invention” (Line 4) lacks clear antecedent basis.  Furthermore, the Office does not recommend using the word “invention” in a claim.
Claim 2: The “joystick” (Line 5) lacks clear antecedent basis.  The Office recommends amending the word “the” (Line 5) to recite “a.”
Claim 3: The “desired position” (Line 2) lacks clear antecedent basis.
Claim 3: The “position” (Line 3) lacks clear antecedent basis.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 3 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  Amended Claim 3 contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In particular, Claim 3 recites a “logic function for calculating the difference between the current position of the throttle or brake and the desired position set by the operator.”  However, the original disclosure does not provide or describe any specific equation or function that satisfies the function recited in amended Claim 3.
Turning to the Wands factors, the breadth of the claims is found to be overly broad because claim 3 simply recites a “logic function,” the nature of the invention would appear to require a specific equation and function, but none has been disclosed, the prior art does not appear to shed light on a specific equation and/or function, the level of one of ordinary skill and the level of predictability in the art would not be able to discern suitable equations and/or functions to satisfy Claim 3, the inventor has not provided sufficient direction, and working examples do not appear to exist.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The “means for the microcontroller” recited in Claim 3 does not appear to find any support within the original disclosure.

Claim Rejections - 35 USC §§ 102, 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2: As noted above, a great deal of confusion and uncertainty exists as to the proper interpretation of the claim limitations.  In accordance with MPEP § 2173 the examiner has applied the prior art elsewhere below under 35 U.S.C. 102 and/or 103 in as best as the claims can be understood in the interest of compact prosecution.  However, detailed mapping of the art to the claims as currently written would be improper since such would require undue speculation as to the intended meaning/scope of the claims.   See In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970); In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).   Claim 2, as best understood in light of the rejections under 35 U.S.C. 112(b) above, is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent No. 6,415,879 to Kamen et al.
Claims 1 and 3, as best understood in light of the rejections under 35 U.S.C. 112(a), 112(b) above, are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent No. 6,415,879 to Kamen et al., which discloses:
Claim 1:  An electronic driving aid operable for controlling [a] brake and [a] throttle of a motor vehicle 10 without use of [an] operator's lower extremities[,] comprising:
a joystick mechanism 8 with position sensing in both [an] x [axis] and [a] y axis by which the operator may control the brake of the motor vehicle and [the] throttle of the motor vehicle using a single hand (see FIG. 1; see also Col. 5, Lines 35-37 and Col. 5, Lines 48-51)[;]
a microcontroller for processing information supplied by the joystick 8 in order to determine the position of the joystick relative to the x axis and [the] y axis set by the operator (see Col. 4, Line 59 to Col. 5, Line 8, and Col. 5, Lines 35-51.  These portions of the disclosure either provide direct support for a central electronic system that processes information supplied by the joystick 8 or such a central electronic system is inherent based upon this disclosure.
Claim 3: A means for the microcontroller to determine the desired position of the brake and [the] throttle based on [a] current position of the joystick 8 described in Claim 1 consisting of:
a logic function for calculating the difference between the current position of the throttle or [the] brake and the desired position set by the operator (see Col. 4, Line 59 to Col. 5, Line 8).

Response to Arguments
on 08/27/2021 have been fully considered but they are not persuasive.
Applicant’s sole argument appears to be that the cited reference is non-analogous art.  An argument relating to non-analogous art is only relevant in the context of 35 U.S.C. 103.  However, the Claims have been rejected under 35 U.S.C. 102 and/or 35 U.S.C. 112(a), and also 35 U.S.C. 112(b).
Furthermore, the Office notes that a rejection under 35 U.S.C. 103 based on a single non-analogous reference would not be proper.  However, U.S. Patent No. 6,415,879 to Kamen et al. does not qualify as non-analogous art because Kamen and the “electronic driving aid” recited in the claims both belong to the field of joysticks.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658